     Case 1:20-cv-01102-DAD-JLT Document 16 Filed 09/03/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JIGNESH LEVA,                                 No. 1:20-cv-01102-NONE-JLT
12                       Plaintiff,
13            v.                                       ORDER GRANTING UNOPPOSED MOTION
                                                       TO COMPEL ARBITRATION
14       BMW OF NORTH AMERICA, LLC,
                                                       (Doc. No. 10)
15                       Defendant.
16

17           Before the court is a motion to compel arbitration brought by defendant BMW of North

18   America, LLC, seeking enforcement of an arbitration agreement against plaintiff Jignesh Leva.

19   (See Doc. No. 10.) The underlying suit alleges claims for breach of implied warranty of

20   merchantability and breach of express warranty, both brought under California’s Song-Beverly

21   Consumer Warranty Act and related to a vehicle leased by plaintiff. (Doc. No. 1-2, Ex. A at 5–

22   13.) This action was originally filed on July 6, 2020, in the Kern County Superior Court,1 and

23   was removed to this federal district court on August 5, 2020. (Doc. No. 1 at 2, 6.)

24
     1
       Defendant’s notice of removal states that this action was commenced on September 25, 2107,
25   and that it was filed in the Los Angeles County Superior Court. (Doc. No. 1 at 2, ¶ 1.) Neither of
26   those facts appears to be correct. A declaration submitted by defendant’s attorney states instead
     that plaintiff entered into his lease agreement on September 25, 2017. (Doc. No. 1-1 at ¶ 4.) A
27   copy of the state court complaint indicates the action was commenced on July 6, 2020, in the
     Kern County Superior Court. (Doc. No. 1-2, Ex. A at 5.) The complaint also states that the
28   subject lease agreement was executed on September 25, 2017. (Id. at 6, ¶ 5.)
                                                        1
     Case 1:20-cv-01102-DAD-JLT Document 16 Filed 09/03/21 Page 2 of 3


 1          On April 6, 2021, defendant filed a motion to compel arbitration. (Doc. No. 10.) In it,

 2   defendant argues that it may enforce an arbitration agreement between the lessor-dealership and

 3   the lessee-plaintiff even though it is a non-signatory, either through a theory of equitable estoppel

 4   or a theory that defendant is a third-party beneficiary of the lease agreement. (See id.) The

 5   deadline for plaintiff to oppose the pending motion passed without plaintiff filing either an

 6   opposition or a statement of non-opposition as required under Local Rule 230(c). On July 22,

 7   2021, the court entered a minute order that, among other things, noted plaintiff’s non-response on

 8   the docket. (Doc. No. 13.) Again, plaintiff did not respond. “A failure to file a timely opposition

 9   may also be construed by the court as a non-opposition to the motion.” L.R. 230(c).

10          Faced with this unopposed motion, the court has examined the relevant authorities,

11   including Kramer v. Toyota Motor Corp., 705 F.3d 1122 (9th Cir. 2013). In that case the Ninth

12   Circuit held, in part, that the doctrine of equitable estoppel did not allow a non-signatory

13   automobile manufacturer to compel arbitration on claims brought for breach of the implied

14   warranty of merchantability. 705 F.3d at 1128–32. The appellate court also held that under

15   California law, arbitration could not be compelled in that case because the claims did not

16   intimately rely on the existence of the purchase agreement, insofar as those claims could still be

17   stated even if purchaser had paid cash for the vehicle instead of using credit financing. 705 F.3d

18   at 1132. Here, defendant argues that Kramer does not bar its equitable estoppel argument

19   because the terms of this arbitration agreement are broader than those at issue in Kramer. (Doc.

20   No. 10 at 16.) Defendant does not cite any authority in support of that argument, but rather only
21   quotes the terms at issue. Further, the court has not found, and defendant has not cited, any

22   similarly on-point Ninth Circuit authority addressing third-party beneficiaries and automobile

23   purchases or leasing. Because plaintiff has not opposed the motion to compel arbitration, because

24   no authority clearly barring defendant’s request has been brought to the court’s attention, and

25   because the terms of the arbitration agreement here appear notably broader on their face than the

26   terms at issue in Kramer, the court will grant defendant’s motion.
27          Finally, defendant requests that the court stay this matter pending arbitration. (Doc. No.

28   10 at 19.) However, defendant has not supported its request with the relevant analysis. See Villa
                                                        2
     Case 1:20-cv-01102-DAD-JLT Document 16 Filed 09/03/21 Page 3 of 3


 1   v. Gruma Corp., No. 1:19-cv-01721-DAD-BAM, 2020 WL 433098, at *2 (E.D. Cal. Jan. 28,

 2   2020). In addition, plaintiff’s lack of engagement with the pending motion may be construed as a

 3   general disinterest in the continued prosecution of this case. For those two reasons, and given the

 4   fact that both of plaintiff’s claims appear arbitrable, the court will exercise its discretion to

 5   dismiss this action. See id. The request to stay this matter pending arbitration will be denied.

 6           Accordingly, IT IS HEREBY ORDERED that:

 7           1.      Defendant’s motion to compel arbitration (Doc. No. 10) is GRANTED in light of

 8                   the fact that plaintiff did not file an opposition and with no clear authority

 9                   precluding defendant’s request having been presented to the court;

10           2.      The parties shall arbitrate this matter in accordance with the terms of the

11                   arbitration agreement signed by plaintiff as part of the vehicle lease agreement;

12           3.      The matter is DISMISSED without prejudice; and

13           4.      The Clerk of the Court is directed to assign a district judge to this matter for

14                   purposes of closure and to close this case.

15   IT IS SO ORDERED.
16
         Dated:     September 3, 2021
17                                                        UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                          3
